UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D (Rule 13d-101) Under the Securities Exchange Act of 1934 (AMENDMENT NO. 2) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a)* FIRST ALBANY COMPANIES INC. (Name of Issuer) COMMON STOCK, PAR VALUE $0.01 PER SHARE (Title of Class of Securities) 318465101 (CUSIP Number) Robert H. Weiss General Counsel MatlinPatterson Global Advisers LLC 520 Madison Avenue New York, New York 10022 Telephone: (212) 651-9525 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 21, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss.ss.240.13d-l(e), 240.13d-l(f) or 240.13d-l(g), check the following box |_| Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See ss. 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Exchange Act”) or otherwise subject to the liabilities of that section of the Exchange Act but shall be subject to all other provisions of the Exchange Act (however, see the Notes). CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson FA Acquisition LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON PN CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson Global Opportunities Partners II L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON PN CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson Global Opportunities Partners (Cayman) II L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON PN CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson Global Partners II LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON HC CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson Global Advisers LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON IA CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson Asset Management LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON HC CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON MatlinPatterson LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON HC CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON David J. Matlin 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON IN CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON Mark R. Patterson 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS AF, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES 37,909,383 BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER 37,909,383 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 37,909,383 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 70.3201% 14 TYPE OF REPORTING PERSON IN CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON Frank Plimpton 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES -0- BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) -0- 14 TYPE OF REPORTING PERSON IN CUSIP NO. 318465101 SCHEDULE 13D NAME OF REPORTING PERSON 1 S.S. OR I.R.S IDENTIFICATION NO. OF ABOVE PERSON Chris Pechock 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) o (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS N/A 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION United States 7 SOLE VOTING POWER -0- 8 SHARED VOTING POWER NUMBER OF SHARES -0- BENEFICIALLY OWNED 9 SOLE DISPOSITIVE POWER BY EACH REPORTING PERSON -0- WITH 10 SHARED DISPOSITIVE POWER -0- 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON -0- 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) -0- 14 TYPE OF REPORTING PERSON IN INTRODUCTION. This amendment (“Amendment No. 2”) amends the Schedule 13D Statement, dated May 14, 2007 (the “Statement”, and as amended by Amendment No. 1 thereto, dated July 24, 2007, the “Amended Statement”) filed on behalf of (i) MatlinPatterson FA Acquisition LLC, a Delaware limited liability company (“Matlin FA”), (ii) MatlinPatterson Global Opportunities Partners II L.P. (“Matlin Partners (Delaware)”), a Delaware limited partnership, (iii) MatlinPatterson Global Opportunities Partners (Cayman) II L.P. (“Matlin Partners (Cayman)” and, together with Matlin Partners (Delaware), the “Matlin Partners”), a Cayman Islands limited partnership, (iv) MatlinPatterson Global Advisers LLC (“Matlin Advisers”), a Delaware limited liability company, by virtue of its investment authority over securities held by each of the Matlin Partners, (v) MatlinPatterson Global Partners II LLC (“Matlin Global Partners”), a Delaware limited liability company, as the general partner of each of the Matlin Partners, (vi) MatlinPatterson Asset Management LLC (“Matlin Asset Management”), a Delaware limited liability company, as the holder of all of the membership interests in Matlin Global Partners and Matlin Advisers, (vii) MatlinPatterson LLC (“MatlinPatterson”), a Delaware limited liability company, as the holder of all of the membership interests in Matlin Asset Management, (vii) David J. Matlin and Mark R. Patterson each, as a holder of 50% of the membership interests in MatlinPatterson, and (viii) Christopher Pechock and Frank Plimpton, each an employee of Matlin Advisers, as the persons named in the Proxies described in the Statement.Matlin FA, Matlin Partners (Delaware), Matlin Partners (Cayman), Matlin Advisers, Matlin Global Partners, Matlin Asset Management, MatlinPatterson, David J. Matlin, Mark R. Patterson, Christopher Pechock and Frank Plimpton are collectively referred to in this Amendment No. 2 as the “Reporting Persons” and each is a “Reporting Person.”The purpose of this Amendment No. 2 is to disclose the beneficial ownership of the Reporting Persons in the common stock, par value $0.01 per share (“Common Stock”), of First Albany Companies Inc. (the “Issuer”).Capitalized terms used and not defined in this Amendment No. 2 shall have the meanings set forth in the Amended Statement.Except as specifically provided herein, this Amendment No. 2 does not modify any of the information previously reported on the statement. ITEM 3.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION Item 3 is amended and supplemented by adding the following: On August 31, 2007 the Issuer filed proxy materials with the United States Securities and Exchange Commission and mailed such proxy materials to shareholders, announcing September 21, 2007 as the date of the annual meeting. On September 21, 2007, shareholders of the Issuer voted in favor of the transactions contemplated by the Investment Agreement and the proposals associated therewith. On September 21, 2007, the Share Purchase closed. Pursuant to the upward adjustment provision of the Investment Agreement, 37,909,383 shares of the Issuer were issued to Matlin FA, for an aggregate cash purchase price of $49,420,000. Pursuant to Matlin FA’s right to designate Co-Investors (as defined in the Investment Agreement), 99,721 of the Purchased Shares were issued to Robert M. Fine, for an aggregate cash purchase price of $130,000, and 345,189 of the Purchased Shares were issued to Robert M. Tirschwell, for an aggregate purchase price of $450,000. At the Closing, the Voting Agreements terminated in accordance with their terms. As of the Closing, Matlin FA is the beneficial owner of an aggregate of 37,909,383 shares of the Issuer purchased by it pursuant to the Investment Agreement.This Amendment No. 2 is being filed with respect to these shares of Common Stock, and to reflect the termination of the Voting Agreements, which has resulted in the shares of the Issuer reported in the Amended Statement as being beneficially owned by the Reporting Persons because of the voting rights conferred on them by the Voting Agreements ceasing to be beneficially owned by them. ITEM 4.PURPOSE OF TRANSACTION Item 4 is amended and supplemented by adding the following: The information set forth in Item 3 hereof is hereby incorporated by reference into this Item 4.The Reporting Persons (through Matlin FA) consummated the Share Purchase as provided in the Investment Agreement, following the satisfaction of various closing conditions, including without limitation, approval of the Share Purchase by the Issuer’s shareholders, NASD and other regulatory approvals and third party consents. Matlin FA beneficially owns in the aggregate 37,909,383 shares of Common Stock, which represents approximately 70.32% of the shares of Common Stock deemed to be outstanding pursuant to Rule 13d-3(d)(1) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and approximately 70.32% of the currently outstanding voting power of the Issuer. Pursuant to the Investment Agreement, on the Closing Date, the Issuer caused the size of its board of directors to be increased from seven to nine board members, and Alan P. Goldberg and Shannon P. O’Brien resigned their positions with the board.
